Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159002(70)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ROBERT F. BROZ and KIMBERLY BROZ,                                                                    Elizabeth T. Clement
            Plaintiffs-Appellants,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159002
  v                                                                 COA: 340381
                                                                    Otsego CC: 12-014346-NM
  PLANTE & MORAN, PLLC,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before March 5, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2019

                                                                               Clerk